United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                December 14, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-50911
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

HORACIO VELO-VILLEGAS,

                                     Defendant-Appellant.

                            --------------------
               Appeal from the United States District Court
                     for the Western District of Texas
                          USDC No. 3:04-CR-2211-1
                            --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Horacio Velo-

Villegas raises arguments that are foreclosed by United States v.

Doggett, 230 F.3d 160, 166 (5th Cir. 2000), which held that

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998),

still controls prior conviction enhancements under 21 U.S.C.

§ 841, notwithstanding Apprendi v. New Jersey, 530 U.S. 466

(2000).   The Government’s motion for summary affirmance is

GRANTED, and the judgment of the district court is AFFIRMED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.